DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 October 2021 has been entered.  Claims 1, 3 – 6, and 10 – 14 remain(s) pending in the application.  Claims 4 and 11 were previously withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lambricht (WO 2017/089196 A1) in view of Lee (US 2017/0125615 A1).
	Regarding claim 1, Lambricht discloses a laminated structure (“photovoltaic device”, “assembly”: e.g. Fig. 2, 4 – 6, 8; p. 6, l. 2, to p. 24, l. 22) comprising: a sheet-shaped member (“functional layer” F: e.g. Fig. 2, 4 – 6, 8; p. 6, ll. 9 – 13, p. 8, ll. 11 – 15; p. 20, l. 8, to p. 22, l. 5), and first and second transparent sheets provided on both surfaces, respectively, of the sheet-shaped member (“glass sheets” V1, V2: e.g. Φ1 of “wavelength” λ1 and re-remitting “wavelength” λ2, the “wavelength” λ2 having the indicated range: e.g. p. 6, ll. 3 – 4, 9 – 13, 25 – 28; p. 8, ll. 11 – 15; p. 10, ll. 14 – 17; p. 21, ll. 10 – 13; p. 22, l. 6, to p. 24, l. 2).	
	Lambricht discloses the laminated structure further comprises an emission peak reflection layer which reflects at least light having the maximum emission wavelength (“mirror layer” M reflecting “wavelength” λ2: e.g. Fig. 4, 5; p. 14, ll. 18 – 19, 25 – 26; p. 15, ll. 4 – 9).
	Although Lambricht is not specific as to the emission peak reflection layer comprising a metal film and an air layer provided adjacently to a surface of the metal film on a side of the metal film which is opposite to the surface on which sunlight is incident, relative to the sheet-shaped member, Lambricht does disclose embodiments of a laminated structure wherein an air layer is provided adjacently to a surface of the second transparent sheet which is opposite to the surface on which sunlight is incident, relative to the sheet-shaped member (“gas-filled cavity” L, where the gas is air in at least one embodiment: e.g. Fig. 8; p. 16, ll. 13 – 22).
	While Lambricht’s Fig. 8 does not depict a metal film, e.g. in a manner similar to that Lambricht’s Fig. 4 discloses, Lambricht states additional layers may be provided in order to attain desired properties for a particular application (e.g. p. 24, ll. 14 – 16).  The metal film in Lambricht’s Fig. 4 reflects the emitted light formed by the wavelength conversion discussed in the 35 U.S.C. 103 rejection of claim 1, thereby improving photovoltaic output of the laminated structure (e.g. p. 15, ll. 6 – 9).
	Therefore, it would have been obvious to provide a laminated structure wherein the emission peak reflection layer comprises a metal film and an air layer provided adjacently to a surface of the metal film on a side of the metal film which is opposite to the surface on which sunlight is incident, relative to the sheet-shaped member, e.g. by adding a metal film from Lambricht’s Fig. 4 to a similar location in Lambricht’s Fig. 8, the motivation being to improve the photovoltaic output of the laminated structures according to Lambricht’s Fig. 8.

	Lambricht discloses embodiments wherein a metal film, e.g. a silver layer for reflecting the maximum emission wavelength, is provided on a side of the laminated structure which is opposite to the side on which sunlight is incident, the purpose being to increase photovoltaic output of the laminated structure (“mirror layer” M: e.g. Fig. 4, 5; p. 14, l. 20, to p. 15, l. 9).
	Lee discloses a reflectance of 60 to 65% in the region of 780 to 2500 nm wavelengths is useful for providing increases in photovoltaic outputs in laminated structures, the reflectance being provided by a metal film on a transparent sheet, e.g. silver (e.g. ¶¶ [0015] – [0173], especially ¶¶ [0022], [0032], [0033], [0113], [0150]).
	Lee’s wavelength range encompasses Lambricht’s emission wavelength.
	Therefore, in order to confirm photovoltaic output gains, it would have been obvious to provide Lambricht’s laminated structure with a reflectance at the maximum emission wavelength of 60 to 65%.
	Lambricht’s maximum emission wavelength lies within the claimed range, and the reflectance Lee suggests for modifying Lambricht’s laminated structure lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 3, in addition to the limitations of claim 1, Lambricht discloses the sheet-shaped member is a light emitting layer comprising a resin and a wavelength conversion material dispersed in the resin (the “functional layer” F comprises a “matrix” in which are dispersed the “luminescent elements” LE: e.g. p. 6, ll. 9 – 13, 25 – 27; p. 8, ll. 11 – 15; p. 20, ll. 8 – 18).
	Regarding claim 5, in addition to the limitations of claim 1, Lambricht discloses the maximum emission wavelength is 800 to 1400 nm, e.g. 900 to 1200 nm (“wavelength” λ2: e.g. p. 6, ll. 12 – 13, 26 – 27; p. 8, ll. 13 – 15; p. 10, ll. 15 – 16; p. 21, ll. 10 – 13; p. 23, ll. 3 – 15, 19, 24 – 25).
	Lambricht’s broader maximum emission wavelength noted above overlaps the claimed range whereas Lambricht’s narrower maximum emission wavelength noted above lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Lambricht discloses the sheet-shaped member has a maximum excitation wavelength of 280 to 1000 nm, e.g. 280 to 380 nm (“wavelength” λ1: e.g. p. 6, ll. 3 – 4; p. 22, ll. 6 – 10; p. 23, ll. 10 – 11, 13 – 14).
	Lambricht’s broader maximum excitation wavelength range overlaps the claimed range whereas Lambricht's narrower maximum excitation wavelength range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 10, in addition to the limitations of claim 1, Lambricht discloses a visible light transmittance of the laminated structure is higher than 10% (e.g. p. 24, ll. 3 – 10).
	Lambricht’s visible light transmittance lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 12, in addition to the limitations of claim 1, Lambricht discloses the metal film is formed on a surface of the second transparent sheet which is opposite to the surface on which sunlight is incident, relative to the sheet-shaped member (the “mirror layer” M is on a side of “glass sheet” V2 opposite from “incident radiation” Φ1: e.g. Fig. 4).
	Regarding claim 13, in addition to the limitations of claim 1, Lambricht discloses a laminated structure further comprising a third transparent sheet, wherein the third transparent sheet is disposed at a distance from a surface of the emission peak reflection layer, wherein the air layer is provided between the emission peak reflection layer and the third transparent sheet (“glass sheet” V2’ spaced from “glass sheet” V2 by “gas-filled cavity” L, where the gas is air: e.g. Fig. 8; p. 16, ll. 18 – 19).
	Per the modifications as discussed in the 35 U.S.C. 103 rejection of claim 9 to include a metal film and an air layer provided adjacently to a surface of the metal film on a side of the metal film which is opposite to the surface on which sunlight is incident, relative to the sheet-shaped member, it follows the laminated structure further comprises a third transparent sheet, wherein the third transparent sheet is 
	Regarding claim 14, in addition to the limitations of claim 10, Lambricht discloses the visible light transmittance is higher than 60% (e.g. p. 24, ll. 3 – 10).
	Lambricht’s visible light transmittance overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Response to Arguments
Applicant’s arguments, see p. 5, filed 18 October 2021, with respect to the objection to claim 14 have been fully considered and are persuasive.  This objection has been withdrawn. 
	Applicant’s arguments, see p. 5, filed 18 October 2021, with respect to the rejections of claims 2 and 3 under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 6 – 8, filed 18 October 2021, with respect to the rejections of claims 1 – 3, 5 – 10, and 12 – 14 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
	Applicant asserts the examiner’s combination of Lambricht’s Fig. 4 and 8, in particular adding the metal film M of Lambricht’s Fig. 4 to a similar location in Lambricht’s Fig. 8, would not have been obvious.  More particularly, Applicant asserts the provision of the metal film M would have been redundant since the embodiments of Lambricht’s Fig. 8 comprise a low-e layer S which serves a similar function to the metal film M and therefore does not add additional desired properties, but adds only increased costs and production complexity.  Applicant further asserts it would not have been obvious to replace the low-e layer S with the metal film M Lambricht discloses since the layer arrangement of a metal film with respect to an air layer would not be commensurate in scope with amended claim 1.  
	The examiner respectfully disagrees.
	With respect to Applicant’s assertion of redundancy providing the mirror layer M in addition to the low-e layer S, the examiner observes Lambricht’s mirror layer M and low-e layer S serves different roles M reflects a wavelength λ2, which is the wavelength corresponding to maximum emission wavelength, inward toward a photovoltaic device (e.g. p. 8, ll. 11 – 15; p. 15, ll. 6 – 9; p. 23, ll. 3 – 17), and Lambricht’s low-e layer S controls solar radiation thus reflecting radiation away from the photovoltaic device (e.g. p. 15, ll. 20 – 22; p. 16, ll. 20 – 22).  Therefore, one of ordinary skill in the art would have observed the features of Lambricht’s Fig. 4 and 8, if combined, would not have been redundant and, in fact, provides differing properties.  Lambricht’s allowance of additional layers providing additional properties (e.g. p. 24, ll. 14 – 16) is therefore satisfied.
	Furthermore, MPEP § 2145, VII, states:
The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).

Therefore, Applicant’s assertions regarding increased costs and production complexity are insufficient to overcome the prima facie case of obviousness with respect to Lambricht.
	Moreover, with respect to replacing the low-e layer S Lambricht discloses with the mirror layer M at the location of the low-e layer S, as discussed in the rejection of claim 1 under 35 U.S.C. 103, a mirror layer M as Lambricht depicts in Fig. 4 is added to a similar location in Lambricht’s Fig. 8.  Therefore, Applicant’s arguments regarding the same are not commensurate with the rejections at hand.
	Therefore, the rejections of claims 1, 3, 5, 6, 10, and 12 – 14 are maintained to the extent consistent with the present amendments.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783